323 F.2d 544
In re UNITED STATES of America Praying for Writ of Mandamus.
No. 20389.
United States Court of AppealsFifth Circuit.
Oct. 1, 1963.

Sherman L. Cohn, Barbara W. Deutsch, Morton Hollander, Attys., Dept. of Justice, Washington, D. C., for petitioner.
William H. Ellis, Birmingham, Ala., for respondent.
Before CAMERON and WISDOM, Circuit Judges, and DE VANE, District Judge.
PER CURIAM.


1
In light of the decision of this Court handed down in the case of United States of America v. Sylacauga Properties, Inc., 323 F.2d 487, the petition for a Writ of Mandamus filed herein is dismissed.